Citation Nr: 1213605	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-02 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to October 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO) which denied service connection for hypertension.  

The Veteran requested a travel Board hearing in January 2009, but withdrew his hearing request in March 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  

The Veteran has claimed that his hypertension is secondary to service-connected diabetes mellitus, type II.  Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran was afforded a comprehensive VA examination in May 2008, and an addendum opinion was provided in July 2008.  The VA examiner opined that the Veteran's hypertension is not due to his service-connected diabetes mellitus.  However, the VA examiner did not clearly address the issue of secondary service connection on the basis of aggravation.  In a March 2012 statement, the Veteran's representative requested a remand to obtain an examination and opinion that addresses service connection as it pertains to aggravation.  The Board agrees that a remand for a supplemental VA opinion is necessary in this case to address the issue of secondary service connection on the basis of aggravation.  The Board finds, however, that an additional VA examination is not necessary unless otherwise indicated by the VA examiner on remand.  

It appears, from the record, that the Veteran continues to receive treatment at the Dallas, Texas VA Medical Center.  The RO/AMC should obtain updated VA medical records on remand should associate them with the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611   (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.") 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any updated VA treatment records dated from November 2008 to the present from the Dallas, Texas VA Medical Center, and should associate them with the claims file.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file. 

2.  Thereafter, the RO/AMC should refer the case to the VA examiner who conducted the May 2008 VA examination (or a suitable substitute) for a supplemental medical opinion to address the issue secondary service connection on the basis of aggravation (another examination is not required).  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The claims folder, along with a copy of this remand must be made available to the examiner for review.  The examiner must review the entire claims folder.

The examiner should state whether it is at least as likely as not that Veteran's hypertension is either proximately due to, or alternatively, permanently aggravated by the Veteran's service-connected diabetes mellitus, type II.  

If the VA examiner finds that the Veteran's hypertension is aggravated by service-connected diabetes mellitus, type II; the examiner should identify the Veteran's degree of disability due to hypertension prior to aggravation, as compared his current degree of disability due to hypertension.  

The examiner should note that aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record.  

3.  The RO/AMC must review the examination report to ensure that it is in complete compliance with this remand. If deficient in any manner, the RO/AMC must implement corrective procedures at once. 

4.  When the development requested has been completed, the RO/AMC should readjudicate the appeal in light of any additional evidence added to the claims file.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


